Hughes, J. There is no evidence to support the verdict of the jury in this case, save the confession of the defendants that they were guilty as charged of burning the barn, which confession was caused to be made by hanging the defendants and threatening their lives unless they would confess. This evidence, thus obtained, was incompetent, and should not have been allowed, For want of evidence the judgment is reversed, the confession of error by the attorney general is sustained, and the cause is remanded for a new trial.